[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                       FILED
                          ________________________           U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                  December 19, 2007
                                 No. 07-11493                    THOMAS K. KAHN
                             Non-Argument Calendar                   CLERK
                           ________________________

                               BIA No. A25-436-369

FILS DIEU-CONSERVE,


                                                                          Petitioner,

                                       versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.


                           ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                           _________________________
                                (December 19, 2007)

Before CARNES, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

      Fils Dieu-Conserve petitions for review the Board of Immigration Appeal’s

(“BIA”) denial of his untimely petition to reopen or stay removal in his case. After
a thorough review, we deny the petition.

       Dieu-Conserve, a native and citizen of Haiti, entered the United States in

1994, and was charged with removability as an alien present in the United States

without having been admitted or paroled. He was denied relief from removal on

July 27, 2001. The BIA affirmed the decision on August 13, 2002. In December

of that year, Dieu-Conserve married a then-lawful permanent resident. More than

three years later, on July 24, 2006, Dieu-Conserve moved the BIA to reopen his

case and stay his removal based on his marriage to a U.S. citizen. The BIA denied

the motion as untimely, and this petition for review followed.1

       Relying on In re: Velarde-Pacheco, 23 I. & N. Dec. 253 (BIA 2002), Dieu

argues that the BIA should have granted his petition to reopen to permit an

Immigration Judge to considered his case for an Adjustment of Status, and that the

failure to do so violated his due process rights.

       We review the BIA’s denial of a motion to reopen proceedings for abuse of

discretion. Abdi v. U.S. Att’y Gen., 430 F.3d 1148, 1149 (11th Cir. 2005). “Our

review is limited to determining whether there has been an exercise of

administrative discretion and whether the matter of exercise has been arbitrary or

capricious.” Id. (internal quotation omitted).



       1
         The BIA also denied the motion to stay proceedings. Dieu-Conserve does not
challenge this decision.
                                              2
      With certain exceptions not applicable here, an alien may file one motion to

reopen, which “shall state the new facts that will be proven at a hearing to be held

if the motion is granted, and shall be supported by affidavits or other evidentiary

material.” INA 240(c)(7)(A), (B), 8 U.S.C. § 1229a(c)(7)(A),(B). The BIA shall

not grant a motion to reopen “unless it appears to the [BIA] that evidence sought to

be offered is material and was not available and could not have been discovered or

presented at the former hearing.” 8 C.F.R § 1003.2(c)(1). A motion to reopen

“must be filed no later than 90 days after the date on which the final administrative

decision was rendered in the proceeding sought to be reopened.” 8 C.F.R §

1003.2(c)(2). This deadline is “mandatory and jurisdictional.” Abdi, 430 F.3d at

1150. The 90-day filing deadline is tolled for an alien who files a motion to reopen

predicated upon “changed circumstances arising in the country of nationality or in

the country to which deportation has been ordered, if such evidence is material and

was not available and could not have been discovered or presented at the previous

hearing.” 8 C.F.R § 1003.2(c)(3)(ii).

      In In re: Velarde-Pacheco the BIA concluded that it could exercise its

discretion to grant a properly filed motion to reopen to provide an alien an

opportunity to pursue an application for adjustment where, inter alia, the motion is

timely filed. Velarde-Pacheco, 23 I. & N. Dec. at 256.

      Upon review, we conclude that the BIA did not abuse its discretion in
                                          3
denying petitioner’s motion to reopen or stay removal. The BIA issued a final

judgment on Dieu’s asylum appeal on August 13, 2002. Dieu filed his motion to

reopen on July 24, 2006, which was well beyond the 90-day limitation period.

Because Dieu’s motion to reopen was not based upon evidence of changed

circumstances in Haiti that could not have been presented at his previous hearing,

the 90-day deadline was mandatory and jurisdictional. Further, as Dieu was

seeking discretionary relief, there was no due process violation. See Haswanee v.

U.S. Att’y Gen., 471 F.3d 1212, 1218. (11th Cir. 2006); Zafar v. U.S. Att’y Gen.,

461 F.3d 1357, 1367 (11th Cir. 2006). Accordingly, we DENY the petition.

      PETITION DENIED.




                                         4